

Technological Cooperation Agreement Regarding the Propagation of
Fish Fry of Nile Tilapia


Part A: Nanhai Keda Hengsheng Aquiculture Co., Ltd.
Part B: Sifa Li (the professor of Shanghai Fisheries University)


          In view of the rapid development of the propagation industry of Nile
Tilapia in mainland China, and an active and increased demand for the premium
fish fry within the propagation industry of Nile Tilapia, Part A and B agree to
enter into a cooperation agreement (the “Agreement”). According to this
Agreement, Part A proposes to establish the biggest propagation site for premium
fish fry of Nile Tilapia by introducing a leading propagation technology of Nile
Tilapia in mainland China. Part B is willing to provide technological support to
Part A. Through bilateral negotiations, a technological cooperation agreement
regarding the propagation of fish fry of Nile Tilapia is agreed upon by both
parties. The detailed cooperation terms are set forth as below:


 
1.
Part A engages Part B as an advanced technological instructor for Nanhai Keda
Hengsheng Aquiculture Co., Ltd. This engagement will become immediately
effective upon execution of this agreement on January 1, 2007. This is a
long-term engagement with a period no less than 5 years.

 
2.
Part B will provide Part A with 300 groups of relevant parent fish of New Jifu
Nile Tilapia as well as 10 groups of grandparent fish. (This includes 2000
female parent fish and 700 male parent fish.) Part A will compensate Part B for
the transfer of parent fish upon the acceptance of parent fish into the fish
pond for a lump sum of 200,000(RMB). (Those parent fish will be accepted to the
fish fry pond in Wenchang city Wengtian town of Hainan Province, which was set
up by Part A.)

 
3.
During the term of the engagement, Part B is responsible for the propagation of
fish fry of Nile Tilapia in the following technological aspects: production of
fish fry, preservation and strengthened purification of fish fry, and training
of Part A’s related technical staff. (Not less than 2 staff technicians should
be trained to do the propagation work independently within 3 years of training
by Part B.)

 
4.
There should be a 3-day on site working by Part B for each month during the term
of his engagement with Part A. Part B should be available in answering Part A’s
inquiries either through telephone or email in normal business hours. Part A has
an exclusive right in accepting Part’s Yi’s technical services within the region
of Hainan Province. Part B should refrain from providing related technical
services of the propagation of Nile Tilapia and selling or donating parent fish
of Nile Tilapia to any unit and individual regardless of such activity is with
or without compensation.

 
5.
During Part B’s engagement, Part A will pay for Part B’s services for a fixed
salary of 100, 000(RMB) annually. At the same time, Part A is responsible for
purchasing and constructing relevant equipments, tools and facilities according
to Part B’s technical specifications.


 
 

--------------------------------------------------------------------------------

 

 
6.
Part A will be wholly responsible for the operation of the fish fry pond and the
success of its own business. Part B has no stake in any and all credit or debt
arising out of Part A’s business operations.

 
7.
Miscellaneous.

 
a.
Part A and Part B agree to negotiate other terms outside the range of this
Agreement as the need arises.

 
b.
There are two copies of the Agreement, both parties have its own copy.



Part A (Seal):  Nanhai Keda Hengsheng Aquiculture Co., Ltd.
Legal Representative (Signature):
Date of Signature: December 18, 2009


Part B  (Signature): /s/ Sifa Li
Date of signature: December 18, 2009

 
 

--------------------------------------------------------------------------------

 
